DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthiesen et al. (US 20180308191; hereinafter Matthiesen).
Regarding Claim 11,
Matthiesen teaches
	A system comprising: (Matthiesen: Paragraph [0018])
	a processor configured to execute instructions stored in a nontransitory computer-readable medium, wherein the instructions include: (Matthiesen: Paragraph [0026])
in response to receiving a vehicle-sharing request, assigning a vehicle to a user; (Matthiesen: Paragraph [0018]; ride requests are included within the service requests that can be received and the system is configured to dispatch a vehicle to where the service was requested.)
	obtaining contextual information associated with the vehicle-sharing request, wherein the contextual information includes at least one of location information associated with the vehicle-sharing request, route information associated with the vehicle-sharing request, and user information associated with a vehicle-sharing account corresponding to the user; (Matthiesen: Paragraph [0018])
		determining a cleanliness score based on the contextual information; (Matthiesen: Paragraph [0035], Lines 24-28, 38-end; The cleanliness score is a part of the maintenance score of the vehicle which can be labeled from “low” to “high” or 1-10 as an example.)
		determining whether the cleanliness score is less than a first threshold value; and (Matthiesen: Paragraph [0018], [0035]; The desired cleanliness of the vehicle is one of the thresholds that can be applied to determine if a maintenance request will be triggered.)
		in response to (i) the cleanliness score being less than the first threshold value and (ii) a vehicle-sharing session corresponding to the vehicle-sharing request being complete, transmitting an alert that is configured to indicate that the vehicle needs to be cleaned. (Matthiesen: Paragraph [0035])

Regarding Claim 16,
Matthiesen teaches
	The system of claim 11, wherein determining the cleanliness score further comprises: 
		determining an interior cleanliness score based on the contextual information; and (Matthiesen: Paragraph [0032], [0035]; Contextual information would be the data collected by the sensors of the vehicle to detect whether the vehicle needs to be cleaned. The sensors are located both 
		determining an exterior cleanliness score based on the contextual information. (Matthiesen: Paragraph [0032], [0035]; See above reasoning. The system checks the entire vehicle which includes both the interior and exterior and provides a score for the vehicle as a whole.)

Regarding Claim 1, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 11.
Regarding Claim 6, the claim is analogous to Claim 16 limitations and is therefore rejected under the same premise as Claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen, in view of Chase et al. (US 20180321050; hereinafter Chase, of record in IDS).
Regarding Claim 12, 
Matthiesen teaches
The system of claim 11,…
Matthiesen does not teach
…wherein the contextual information includes weather information associated with the vehicle-sharing request. 
However in the same field of endeavor, Chase teaches
…wherein the contextual information includes weather information associated with the vehicle-sharing request. (Chase: Paragraph [0067])
a transportation network company to remotely monitor and dynamically control different autonomous vehicles in its fleet to provide optimized consistent operation, functionality, safety and quality. (Chase: Paragraph [0004])

Regarding Claim 13, 
Matthiesen, in view of Chase, teaches
The system of claim 12, wherein the weather information indicates weather conditions associated with at least one of an originating location of the vehicle-sharing request and a destination of the vehicle-sharing request. (Chase: Paragraph [0041], [0067])
The motivation to combine Matthiesen and Chase is the same as stated for Claim 2 above.

Regarding Claim 14, 
Matthiesen, in view of Chase, teaches
The system of claim 11, wherein the location information is associated with at least one of an originating location of the vehicle-sharing request and a destination of the vehicle-sharing request. (Chase: Paragraph [0041])
The motivation to combine Matthiesen and Chase is the same as stated for Claim 2 above.

Regarding Claim 2, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.
Regarding Claim 3, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.
Regarding Claim 4, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen, in view of Gaudin et al. (US 10783725; hereinafter Gaudin).
Regarding Claim 15,
Matthiesen teaches
The system of claim 11,…
Matthiesen does not teach
…wherein the user information indicates a frequency of prior alerts that were generated for prior vehicle-sharing sessions associated with the user.
However in the same field of endeavor, Gaudin teaches
…wherein the user information indicates a frequency of prior alerts that were generated for prior vehicle-sharing sessions associated with the user. (Gaudin: Column 16, Lines 38-50; The system can check driver data over various periods of time to identify the frequency of alerts that the driver receives.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Matthiesen with the frequency of prior alerts of Gaudin for the benefit of having a system that may aid the operator of the vehicle by providing alerts in response to an operator's actions. (Gaudin: Column 1, Lines 31-32)

Regarding Claim 5, the claim is analogous to Claim 15 limitations and is therefore rejected under the same premise as Claim 15.

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen, in view of Gurin (US 20150370253; hereinafter Gurin, of record in IDS).
Regarding Claim 17,
Matthiesen teaches
The system of claim 16, wherein the instructions further include, in response to the interior cleanliness score being less than a second threshold value and the vehicle- sharing session corresponding to the vehicle-sharing request being complete: (Matthiesen: Paragraph [0035]; the reference discloses that if a vehicle has a low maintenance value the maintenance can be deferred until the value rises or until other vehicle with higher values complete their maintenance, which implies that there is a threshold value where vehicles are determined to be in need of maintenance.)…
Matthiesen does not teach
transmitting a secondary alert, wherein the secondary alert is configured to enable an operator to activate an interior camera of the vehicle. 
However in the same field of endeavor, Gurin teaches
transmitting a secondary alert, wherein the secondary alert is configured to enable an operator to activate an interior camera of the vehicle. (Gurin: Paragraph [0080]-[0082]; The system attempts to alert the user of an object (trash or otherwise) that was left inside the vehicle but if the user has permanently left the vehicle, the onboard computer (operator) will trigger the camera to take a second picture of the interior.) 
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the cleanliness score of Matthiesen with the alert and camera activation of Gurin for the benefit of having a shared-use vehicle that automatically adjusts its vehicle features to match the preferred settings of a user who reserves the vehicle. (Gurin: Paragraph [0008])

Regarding Claim 18, 
Matthiesen, in view of Gurin, teaches
The system of claim 16, wherein the instructions further include, in response to the exterior cleanliness score being less than a second threshold value and the vehicle- sharing session corresponding to the vehicle-sharing request being complete: (Matthiesen: Paragraph [0035]; the reference discloses that if a vehicle has a low maintenance value the maintenance can be deferred until the value rises or until other vehicle with higher values complete their maintenance, which implies that there is a threshold value where vehicles are determined to be in need of maintenance.)
transmitting a secondary alert, wherein the secondary alert is configured to enable an operator to activate an exterior camera of the vehicle. (Gurin: Paragraph [0080]-[0082] and [0092]; The reference discloses that all of the processes that are used to evaluate the interior of the vehicle can also be applied to the exterior of the vehicle with the only difference being that the exterior cameras will also check for damage such as dents or scratches.)
The motivation to combine Matthiesen and Gurin is the same as stated for Claim 17 above.

Regarding Claim 7, the claim is analogous to Claim 17 limitations and is therefore rejected under the same premise as Claim 17.
Regarding Claim 8, the claim is analogous to Claim 18 limitations and is therefore rejected under the same premise as Claim 18.

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen, in view of Zanghi et al. (US 10423934; hereinafter Zanghi).
Regarding Claim 19,
Matthiesen teaches
The system of claim 11,…
Matthiesen does not teach
wherein the contextual information includes cleaning history information associated with the vehicle.
However in the same field of endeavor, Zanghi teaches
wherein the contextual information includes cleaning history information associated with the vehicle. (Zanghi: Column 1, Line 63 – Column 2, Line 28; The system keeps track of all maintenance performed on the vehicle and stores it in maintenance history. Cleaning of the vehicle is included within the maintenance tasks performed on the vehicle.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Matthiesen with the cleaning history of Zanghi for the benefit of lessening the administrative burden to coordinate between vehicles in need of maintenance and repair facilities. (Zanghi: Column 1, Lines 11-12)

Regarding Claim 20, 
Matthiesen, in view of Zanghi, teaches
The system of claim 19, wherein the cleaning history information represents a most recent cleaning event. (Zanghi: Column 1, Line 63 – Column 2, Line 28; Maintenance history implies that the records are stored in order or have a date attached to them. The history would therefore have record of the most recent cleaning event of the vehicle.)
The motivation to combine Matthiesen and Zanghi is the same as stated for Claim 19 above.

Regarding Claim 9, the claim is analogous to Claim 19 limitations and is therefore rejected under the same premise as Claim 19.
Regarding Claim 10, the claim is analogous to Claim 20 limitations and is therefore rejected under the same premise as Claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stauffer; Louise E., et al. (US 20170210353; this reference discloses systems for cleaning a vehicle, autonomous or otherwise, and for keeping track of when a vehicle has been cleaned or is due to be cleaned).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/8/2022